Citation Nr: 0735922	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-03 757	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability and, if so, whether 
service connection is warranted.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 2003 and 
April 2005 of the Jackson, Mississippi, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

With regard to the veteran's petition to reopen his claim of 
entitlement to service connection for a right knee 
disability, to establish jurisdiction over this issue, the 
Board must first consider whether new and material evidence 
has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2007).  The Board must proceed 
in this fashion regardless of the RO's actions.  See Barnett 
v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-
92.  As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a right knee 
disability.

The veteran testified before the undersigned Acting Veterans 
Law Judge in June 2007, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002 & Supp. 2007) and who participated in this decision.  A 
transcript of that proceeding has been associated with the 
claims folder.

The issue of entitlement to service connection for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The VA has made all reasonable efforts to assist the 
veteran in obtaining the information and evidence necessary 
to substantiate his claim.

2.  The RO denied the veteran's original claim of entitlement 
to service connection for a right knee disability in August 
1994; the veteran did not appeal this determination.

3.  In June 1997, the veteran petitioned to reopen his claim 
of entitlement to service connection for a right knee 
disability, based on an alternate theory of entitlement 
(undiagnosed illness.)  

4.  A rating decision dated in February 1998 denied the 
veteran's claim based on both direct service connection and 
based on an undiagnosed illness; the veteran did not appeal 
this determination.

5.  Evidence submitted subsequent to the RO's February 1998 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.

6.  The veteran's current right knee disability is not the 
result of a disease or injury suffered in service.


CONCLUSIONS OF LAW

1.  The RO's February 1998 decision denying the veteran's 
claim for service connection for a right knee disability is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. § 20.1103 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a right knee 
disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Whether the appellant has submitted new and material evidence 
sufficient to reopen a claim of service connection for a 
right knee disability.

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2007).  
Pursuant to 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007), a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  The appellant filed his claim to reopen 
in January 2002, subsequent to this date.  Therefore, the 
current version of the law, which is set forth in the 
following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  After reviewing the record, and for 
the reasons expressed immediately below, the Board is of the 
opinion that the appellant has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for a right knee disability.

At the time of the February 1998 rating decision, the 
evidence of record consisted of the VA examination report of 
April 1994, which diagnosed mild patellofemoral dysfunction 
of the right knee.  The claim was denied because the 
veteran's service medical records were entirely negative for 
any right knee complaints or disability during service.  The 
VA examination of September 1997 diagnosed mild instability 
of the right knee with probable traumatic changes of the 
tibial tuberosity and mild patellofemoral dysfunction.  
Again, the claim was denied on both a direct basis (for lack 
of evidence in the service medical records and no medical 
nexus) and based on the veteran's alternative theory of 
entitlement due to an undiagnosed illness because the 
veteran's complaints were shown to result from a known 
clinical diagnosis of mild instability of the right knee with 
probable traumatic changes of the tibial tuberosity and mild 
patellofemoral dysfunction.  Additionally, no medical nexus 
was provided.

Objective evidence has been added to the record since the 
February 1998 RO denial, including private medical records 
and VA treatment records.  This evidence is not cumulative 
and redundant.  It had not been submitted before.  Since the 
evidence relates to a crucial question in the appellant's 
case, i.e., whether the veteran has a current disability and 
whether that disability is related to service, the newly 
received evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim, 
and it is determined to be material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007);    38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in May and October 2002, February 2004, 
September 2005 and May 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim(s).  The aforementioned letters told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.  The veteran was also provided with notice compliant 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in 
letters dated in March and May 2006.  He was also provided 
with a subsequent adjudication in February 2007.  The Board 
also notes that since the veteran's claim has been reopened, 
the provisions of Kent v. Nicholson, 20 Vet. App. 1 (2006) do 
not apply.
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The veteran was afforded VA medical examinations in April 
1994, September 1997 and September 2004 to obtain an opinion 
as to whether his right knee condition can be directly 
attributed to service.  Further examination or opinion is not 
needed on the right knee claim because, at a minimum, there 
is no persuasive and competent evidence that the claimed 
condition may be associated with the veteran's military 
service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran alleges that his current right knee disability is 
the result of a disease or injury in service.  Having 
reopened the veteran's claim based on new and material 
evidence, the Board finds that the veteran's claim must be 
denied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2007).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

At the outset, the Board notes that after a thorough review 
of the veteran's service medical records, no complaints of or 
treatment for a right knee disability were noted.  Both the 
entrance examination and the separation examinations were 
negative for any complaints of a right knee disability.  The 
only medical evidence associated with the veteran's right 
lower extremity was a treatment note dated in November 1991, 
where the veteran had a foreign object lodged in his right 
heel.  However, the Board does note that the veteran has met 
the component of continuity of symptomatology.  He sought 
treatment for his right knee disability in April 1994, only 
three months after discharge from active duty.

The veteran filed his original claim of entitlement to 
service connection in February 1994.  During the course of 
that adjudication, the veteran was afforded a VA examination 
in April 1994.  X-ray findings associated with the VA 
examination revealed the veteran had mild narrowing, 
involving the medial joint compartment of the right knee.  No 
other significant abnormalities were noted.  During the VA 
examination, the veteran reported that in 1980, he had 
sprained his fight foot while in Germany playing football and 
again at Chennault.  He stated he had another right foot 
sprain and recovered.  The veteran later reported that while 
in Saudi Arabia, he hit his knee on the dashboard when his 
vehicle went into a washed-out portion of the road.  He 
stated that he did not report any symptomatology, but that 
his right knee began to swell.  The April 1994 examination 
did not provide a nexus statement.  The diagnosis was mild 
patellofemoral dysfunction especially of the right with 
history of trauma in the past but good function at the time 
of the examination.

In September 1997, the veteran again participated in a VA 
examination.  The examiner noted the veteran's right knee as 
having no swelling or tenderness; however, severe tenderness 
was noted over the tibial tuberosity, especially over the 
anterior and lateral areas with a jumping sign.  The 
diagnosis was mild instability of the right knee with 
probable traumatic changes on the tibial tuberosity, which 
were probably due to changes of Osgood-Schlatter disease.  No 
nexus statement was provided.

In May 1998, the veteran underwent Magnetic Resonance Imaging 
(MRI) of the right knee.  The impression was nonunion of the 
tibial apophysis.  Some increased signal was noted within the 
distal patellar region.  The examiner questioned whether this 
was due to Osgood-Schlatter disease.  There were no 
inflammatory changes of the soft tissue adjacent to the 
tibial tendon to confirm this.  The remainder of the study 
was unremarkable.  There was no meniscal cruciate injury and 
no evidence of bony bruising.  The veteran also sought 
treatment at HubSouth Orthopaedics and Rheumatology in May 
and June 1998.  These findings echoed those above.

There were no complaints of record pertaining the veteran's 
right knee until May 2002.  At that time, the veteran sought 
treatment from the VA Medical Center (VAMC).  In November 
2002, the veteran was afforded a second MRI, which noted 
degenerative changes without an overt tear in the meniscal 
horn and noted the presence of a popliteal cyst.  In June 
2003, Richard A Conn, M.D. began administering the veteran 
visco-supplementation of the right knee with Hyaluronate 
(epidural shots to the right knee).  

In a letter dated in October 2003, Dr. Conn stated that 
following a review of the medical history from VA treatment 
records and records provided by the veteran, "it is apparent 
that many years of running (over 17 years) on concrete and 
other surfaces as well as the fact that the veteran had a 
foreign object in his right heel for nine months, required 
him to walk in a hyper extended mode with the right knee."  
See letter from Richard A. Conn, M.D., October 7, 2003.  Dr. 
Conn concluded that the veteran's current diagnosis of an 
osteochondral lesion of the right knee with chondromalacia 
patella was directly attributable to these factors.  In a 
letter dated in June 2006, Dr. Conn again reiterated those 
statements proffered in his original October 2003 letter.  

In Black v. Brown, 5 Vet. App. 177, 180 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the Board may discount medical opinions that amount to 
general conclusions based on history furnished by the veteran 
and that are unsupported by the clinical evidence.  Dr. Conn 
did not state which medical records he based his opinion on, 
and was clearly repeating history provided to him by the 
veteran.  He also did not provide any reasons and bases for 
determining that a rock in the veteran's heel caused his 
current disability.  The Board observes that the Court has 
held that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  

The veteran also received treatment from Gregory L. Stewart, 
M.D., Shandra Wilson, M.D., and Southern Bone and Joint 
Specialists during this time.  The medical records associated 
with the veteran's claims folders do not provide any medical 
nexus statements and merely repeat the diagnoses noted above.

The only remaining evidence in support of the veteran's claim 
is his own testimony that his right knee disability is 
related to service.  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
incurred certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.

Against the veteran's claim are two well-supported opinions.  
During the course of the veteran's treatment at the VAMC, a 
treatment note dated in March 2004 noted that the examiner 
did not agree with Dr. Conn's note that said the proximate 
cause of the veteran's right knee condition was an abnormal 
gait pattern that he experienced during a nine month period 
in service due to a foreign body in his heel.  Later, the 
veteran participated in a September 2004 VA joints 
examination.  The examiner diagnosed the veteran with 
chondromalacia of the right patellofemoral joint, patellar 
tendonitis and pre-patellar tendon bursitis.  After 
thoroughly reviewing the veteran's claims folders, the 
examiner stated that there was no indication in the veteran's 
service medical records of any complaints or treatment of the 
right knee.  The only reference came years later and the 
current condition was more likely than not unrelated to his 
time in service.  See VA examination report, September 13, 
2004.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the case at bar, the veteran has 
certainly established continuity of symptomatology in filing 
his original claim one month after he was discharged from 
service.  However, in order to be granted service connection, 
he must meet all three of the elements under Hickson, supra.  
There was no indication of any problems in service.  The 
medical evidence the veteran has submitted in support of his 
claim is outweighed by the VA examination report and the 
treating orthopedic note in March 2004.

The VA examiner in September 2004 had the benefit of a full 
review of the veteran's claims folders, in addition to his 
service medical records.  As such, the Board finds this 
opinion to be most persuasive, and the veteran's claim is 
denied.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
right knee disabilities are related to service.  There is not 
an approximate balance of evidence.  


ORDER

The claim of entitlement to service connection for a right 
knee disability is reopened, and to this extent only, the 
appeal is granted.

Entitlement to service connection for a right knee disability 
is denied.


REMAND

After a thorough review of the veteran's claims folders, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claim of 
entitlement to service connection for a cervical spine 
disability.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case. 

Review of the veteran's service medical records indicates 
that he did suffer from a head injury during his time in 
service.  The Board also finds that he currently suffers from 
degenerative cervical disc disease with a significant amount 
of spondylosis.  It appears that pursuant to McLendon, the RO 
attempted to afford the veteran a VA examination in April 
2006.  However, the VA examination performed pertained only 
to the veteran's lumbar spine, and did not discuss the 
veteran's cervical spine at all.  The Board is mystified how 
the RO could deny the veteran's claim, when the correct 
portion of the spine was not examined.  The Board apologizes 
to the veteran for this gross oversight.  The veteran is to 
be scheduled for a new CERVICAL spine VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the veteran 
for a new VA orthopedic examination.  
The examiner must review the veteran's 
claims folder in conjunction with the 
examination and state so in the 
examination report.  The examiner should 
discuss the nature and etiology of any 
diagnosed cervical spine disabilities 
and whether they are related to a 
disease or injury in service.

It would be helpful if the examiner 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraph above, the claim for service 
connection should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, the case should 
be returned to the Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


